Withdrawn Rejections
The rejection of claims 1-4, 13, and 18-20 over Lim et al in view of Mezack et al is withdrawn.
The rejection of claims 5-7 over Lim et al in view of Mezack et al  as applied to claims 1-4, 13, and 18-20  in further view of Benedek et al is withdrawn.
The rejection of claims 1-19 on grounds of non-statutory double patenting over U.S. Patent No. 10089074 is withdrawn in view of the terminal disclaimer filed on 18 October 2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The following related prior art was discovered in preparation for allowance of the application. Tuck et al (US PGPUB 20090177469) describes a system in which a compatibility score is calculated for desired characteristics from sensor data. The claims are distinguished from Tuck et al by the limitations of continuous or ongoing monitoring and analysis of sensor data. Rappaport et al (US PGPUB 20100205541) describes an algorithm that generates compatibility score based on data between individuals. Rapport et al collects sensor data as CFi (content Focused identifiers) from individuals [0082-0085]. The CFi data is incorporated in to Current Chat Compatibility profiles (CpCCp) [0095-0096]. Rappaport then uses the CpCCp’s to calculate a compatibility score [0101-0108]. The claims are distinguished from Rappaport et al by requiring ongoing, simultaneous analysis of the sensor data to update the compatibility score. Additionally, Rapport et al appears to teach a way from such continual sensor analysis, “As such the instantaneous average or other statistically computed attributes of the room can be theoretically changing very fast. It may consume too much of system resources to constantly keep track of the instantaneous average or instantaneous other statistically computed attribute(s) of each room. In one embodiment, running averages or the like are recomputed for successive and chronologically spaced apart time windows” [0032].  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLHEINZ R SKOWRONEK whose telephone number is (571)272-9047. The examiner can normally be reached Mon-Fri 8:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631